Citation Nr: 0723893	
Decision Date: 08/02/07    Archive Date: 08/15/07	

DOCKET NO.  05-37 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran is shown to have had service with the Philippine 
Army from July 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran requested a video conference 
hearing, and was scheduled and properly notified of such 
hearing, but thereafter failed to appear for such hearing in 
February 2007.  The veteran's request for an advance upon the 
Board's docket was granted in July 2007.  The case is now 
ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran lacks qualifying military service for an 
award of VA nonservice-connected pension benefits.



CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements to entitle him to VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 107, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was provided formal VCAA notice in May 2001, 
prior to the issuance of the initial adverse rating decision 
giving rise to this appeal.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  As the issue in this appeal revolves around 
qualifying military service for the benefit sought, the Board 
finds that the service department certification is binding on 
VA in accordance with law and regulation and precedential 
decisions of the US Court of Appeals for Veterans Claims 
(Court).  The Board further finds that VCAA is satisfied in 
this appeal, and that VA is not required to provide 
assistance to claimants under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

"Veteran" means a person who served in the active military 
service who was discharged or released under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by the 
appropriate military authority.  38 C.F.R. § 3.203.  
"Philippine veterans are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service."  Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997); see 38 C.F.R. § 3.41(a).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate US Service Department under the following 
conditions:  (1) The evidence is a document issued by the US 
Service Department, (2) the document contains needed 
information as to length, time and character of service, and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial allowance.  38 C.F.R. § 3.40(a).  Other Philippine 
Scouts, enlisted under Section 14, Pub. L. 190, 79th 
Congress, is included for compensation and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 1945 
and June 1947 were made under the provisions of Pub. L. 190 
as it constituted the sole authority for such enlistments 
during that period.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  

Service with the Commonwealth Army of the Philippines is 
included for compensation, dependency and indemnity 
compensation, and burial allowance, (but not pension) when 
they were called into service of the US Armed Forces by 
orders issued by the General Officer of the US Army under 
order of the President of the United States dated July 26, 
1941.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c).  

Service with the Philippine Scouts under section 14 of the 
Voluntary Recruitment Act of 1945 shall not be deemed to have 
been deemed to have been active military, naval or air 
service for the purposes of any of the laws administered by 
VA except with regard to contracts of National Service Life 
Insurance and under Chapters 11 (disability compensation) and 
13 (pendency and indemnity compensation).  
38 U.S.C.A. § 107(b).  

Analysis:  The only document on file issued by an American 
Service Department is a War Department AGO Form 53 which 
shows that the appellant had active military service from 27 
July 1946 through 7 April 1949.  These dates of service are 
corroborated in a June 1996 document created by the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  

The appellant in this case has long argued that he had 
additional service with the US Armed Forces, commencing on 
January 28, 1945, which he claims was as an organized 
guerrilla unit, under the command of an American officer.  He 
has also submitted a June 1987 Philippine Veterans Affairs 
Office document which purports to certify that he had service 
with the US Armed Forces from January to June 1945, and these 
dates are corroborated in another document created by the 
Philippine Ministry of National Defense, General Headquarters 
of the Armed Forces of the Philippines, in a document issued 
in October 1986.  

In the ordinary course of business, the RO sought 
certification from NPRC of any and all qualifying service 
which the appellant might have had with the US Armed Forces, 
and NPRC replied that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States 
Armed Forces.

In accordance with the governing laws and regulations recited 
above, service with the Commonwealth Army (USAFFE), including 
the recognized guerrillas, or the New Philippine Scouts does 
not qualify the appellant for an award of VA nonservice-
connected pension benefits.  38 C.F.R. § 3.40(b)(c).  The 
appellant's military service as corroborated in the two 
documents created by the US Service Department from July 1946 
to April 1949 does not serve to qualify the appellant for an 
award of nonservice-connected pension benefits in accordance 
with the governing regulations.  Although the appellant 
claims to have had earlier military service with the US Armed 
Forces, and has submitted various documents created by the 
Philippine government, his written statements and these 
Philippine government documents may not be accepted to 
establish such service for VA benefit purposes.  
38 C.F.R. § 3.203(a).  

The Court has held that "VA is prohibited from finding, on 
any basis other than a US Service Department document, which 
VA believes to be authentic and accurate, or Service 
Department verification, that a particular individual served 
in the US Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Additionally, "Service Department findings are 
binding on the VA for purposes of establishing service in the 
US Armed Forces."  Id.; see also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).  

The US Service Department has certified that the appellant 
had no recognized service with the Philippine Commonwealth 
Army or recognized guerrillas in the service of the US Armed 
Forces.  The appellant has submitted lay statements and 
Philippine documents which do not satisfy the requirements of 
establishing requisite military service for nonservice-
connected pension benefits.  There is no legal basis for 
allowing the veteran's claim for pension benefits.  


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


